[Cite as State v. Parker, 2022-Ohio-1164.]
                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                             No. 109494
                 v.                                :

JOEL PARKER, JR.,                                  :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 7, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-644655-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brandon A. Piteo, Assistant Prosecuting
                 Attorney, for appellee.

                 Rick L. Ferrara, for appellant.


ANITA LASTER MAYS, P.J.:

                   Defendant-appellant Joel Parker, Jr. (“Parker”) appeals his sentence

and the constitutionality of the Reagan Tokes Act (“Reagan Tokes”). Parker asks

this court to remand to the trial court for resentencing and hold Reagan Tokes
unconstitutional. We affirm Parker’s sentence, and further hold Reagan Tokes is

constitutional.

                Parker pleaded guilty to an amended indictment, including one count

of aggravated robbery, a first-degree felony, in violation of R.C. 2911.01(A)(1), with

a three-year firearm specification (Count 2); one count of felonious assault, a

second-degree felony, in violation of R.C. 2903.11(A)(1), with a three-year firearm

specification (Count 5); and one count of having weapons while under disability, a

third-degree felony, in violation of R.C. 2923.13(A)(2) (Count 6). Parker was

sentenced to 14 years in prison on Count 2: three years on the firearm specification,

consecutive to 11 years for aggravated robbery. (Tr. 37.) Parker was sentenced to

six years in prison on Count 5: three years on the firearm specification, consecutive

to three years for felonious assault. (Tr. 37.) Parker was to three years in prison on

Count 6 for having weapons while under disability.

                The trial court ordered Counts 2 and 5 to run consecutively to one

another, but concurrently to Count 6. Regarding Parker’s total aggregate sentence,

the trial court stated, 1

       Counts 2 and 5 will run consecutive [to one another] and concurrent to
       Count 6 for a total prison sentence — for a total indefinite prison
       sentence — minimum prison sentence of 20 years.


       1 Neither party has raised any issues as to the imposed sentence and, therefore, any
determination as to the validity of the sentence is beyond the scope of this direct
appeal. State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 26;
State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, ¶ 27.
      Your minimum sentence will be 20 years, and your maximum sentence
      will be 25 and a half years. Again, as I said, you have an indefinite
      sentence with a minimum and a maximum term.

(Tr. 37-38.)

               The trial court also advised Parker that he would be subject to a

mandatory five-years of postrelease control for the aggravated robbery count.

               The trial court’s January 16, 2020 sentencing journal entry provides,

in relevant part,

      The court imposes an indefinite prison sentence. Counts 2 and 5 are
      qualifying offenses under Reagan Tokes. * * * Count 2 — 3 year prison
      term for the firearm specification shall run prior to and consecutive to
      the 11 year prison term for the underlying [aggravated robbery] offense,
      for an indefinite prison term of 14 years on Count 2. Count 5 — 3 year
      prison term for the firearm specification shall run prior to and
      consecutive to the 3 year prison term for the underlying [felonious
      assault] offense, for an indefinite prison term of 6 years on Count 5.
      Count 6— 3 year prison term. The court imposes an aggregate
      indefinite prison sentence of 20 years, with a minimum sentence of 20
      years and a maximum sentence of 25 1/2 years at the Lorain
      Correctional Institution.

I.    Facts and Procedural History

               During Parker’s plea hearing, the trial court stated that because

Parker pleaded guilty to more than one felony, he would be subject to an indefinite

sentence under Reagan Tokes. (Tr. 10.) The trial court explained to Parker the

implications of Reagan Tokes on his sentence, stating, “So it’s an indefinite sentence,

meaning you’ll get a minimum sentence and then you get a maximum sentence, so
that’s what I’m going to explain. You will receive a minimum term for each of those

offenses, as well as the maximum term.” (Tr. 11.)

                At the sentencing hearing, Parker’s trial counsel objected to the

indefinite sentence, stating,

      Judge, I would just also like to make a record that with regard to the
      Reagan Tokes portion of the sentence that we do object to such
      judgement under constitutional grounds. It’s our intention that it
      does violate the constitution’s due process so we would ask that made
      part of the record and that private counsel be appointed.

(Tr. 42-43.)

                The trial court did not rule on trial counsel’s objection. However, it is

from this objection that Parker filed this appeal, assigning one error for our review:

      I.       The sentencing under Ohio law violated the separation of
               powers doctrine of the constitutions of the state of Ohio and
               United States, Due Process of Law, are void for vagueness, and
               conflict internally with other Ohio Law.

II.   The Constitutionality of the Reagan Tokes Act

      A.       Standard of Review

                We review the challenge to the constitutionality of a statute de novo.

State v. Hacker, 2020-Ohio-5048, 161 N.E.3d 112, ¶ 12 (3d Dist.). “De novo review

is independent, without deference to the lower court’s decision.” (Internal citations

omitted.) In re K.S.G., 3d Dist. Hancock No. 5-20-03, 2020-Ohio-4515, ¶ 37.

                “There are two primary ways to challenge the constitutionality of a

statute: by facial challenge or through an ‘as-applied’ challenge.” Derrico v. State,
8th Dist. Cuyahoga No. 107192, 2019-Ohio-1767, ¶ 17, citing Harrold v. Collier, 107

Ohio St.3d 44, 2005-Ohio-5334, 836 N.E.2d 1165, ¶ 37. When challenging the

statute facially, the appellant must demonstrate that there does not exist a set of

facts whereas the statute can be deemed constitutional. Id. However an “as-applied”

challenge argues that when applied to a certain set of facts, the statute is

unconstitutional. Id. “Facial challenges present a higher hurdle than as-applied

challenges because, in general, for a statute to be facially unconstitutional, it must

be unconstitutional in all applications.” State v. Romage, 138 Ohio St.3d 390, 2014-

Ohio-783, 7 N.E.3d 1156, ¶ 7, citing Oliver v. Cleveland Indians Baseball Co. Ltd.

Partnership, 123 Ohio St.3d 278, 2009-Ohio-5030, 915 N.E.2d 1205, ¶ 13.

               Enactments of the General Assembly enjoy a strong presumption of

constitutionality. See, e.g., State v. Hollis, 8th Dist. Cuyahoga No. 109092, 2020-

Ohio-5258, ¶ 52 (“[I]n determining whether a statute is constitutional, this court

presumes constitutionality.”). “This presumption requires substantial deference to

legislative judgments.” Derrico at ¶ 18, citing Conley v. Shearer, 64 Ohio St.3d 284,

289, 595 N.E.2d 862 (1992). “It also means that courts refrain from judging the

‘wisdom, fairness, or logic’ of legislative choices.” Derrico at id., citing Heller v. Doe,

509 U.S. 312, 319, 113 S.Ct. 2637, 125 L.Ed.2d 257 (1993). “Rather, courts must

uphold a challenged statute ‘if at all possible.’” Derrico at id., citing Conley at id.

               “It is difficult to prove that a statute is unconstitutional. All statutes

have a strong presumption of constitutionality. See Sorrell v. Thevenir, 69 Ohio
St.3d [415] at 418-419, 633 N.E.2d 504 (1994).” Groch v. GMC, 117 Ohio St.3d 192,

2008-Ohio-546, 883 N.E.2d 377, ¶ 25. “Before a court may declare unconstitutional

an enactment of the legislative branch, ‘it must appear beyond a reasonable doubt

that the legislation and constitutional provisions are clearly incompatible.’” Id.

quoting State ex rel. Dickman v. Defenbacher, 164 Ohio St. 142, 128 N.E.2d 59

(1955), paragraph one of the syllabus.

      B.      Law and Analysis

              Parker challenges the constitutionality of Reagan Tokes, arguing that

the statute is facially unconstitutional, violating the separation-of-powers doctrine

of the Constitution and due process of law. Parker also contends that the statute is

void for vagueness and conflicts with other Ohio law.

             1.    Unconstitutionality

              We need not dwell on the first and second arguments within the

assigned error presented. Based on the authority established by this district’s en

banc holding in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470,

the challenges Parker advanced against the constitutional validity of the Reagan

Tokes Law have been overruled. See id. at ¶ 17-54. Parker does not advance any

novel argument left unaddressed by the Delvallie decision. As a result, Parker’s

arguments claiming that his sentence imposed under the Reagan Tokes Law is void

based on the same arguments presented in Delvallie, are overruled.

             2.    Constitutional Vagueness Doctrine
              Third, Parker argues that Reagan Tokes is unconstitutionally vague.

“Under the basic principles of due process, a statute is void for vagueness if its

prohibitions are not clearly defined.” State v. Stallings, 150 Ohio App.3d 5, 2002-

Ohio-5942, 778 N.E.2d 1110, ¶ 10 (9th Dist.), citing Grayned v. Rockford, 408 U.S.

104, 108, 92 S.Ct. 2294, 33 L.Ed.2d 222 (1972). Parker contends that Reagan Tokes

fails to define an offense or the punishment for that offense. However, Parker’s

assertions are misplaced. The trial court defined the punishment as the maximum

sentence given for the infractions. ODRC does not have the authority to sentence

Parker beyond the limits that the trial court set at the sentencing hearing.

              Moreover, Parker failed to raise the constitutional vagueness issue of

Reagan Tokes at the trial-court level. Therefore, he cannot first raise the issue on

appeal. See State v. Davis, 10th Dist. Franklin No. 87AP-1111, 1988 Ohio App.

LEXIS 2113 (June 2, 1988) (When an appellant fails to raise a constitutional

vagueness issue at the trial-court level, the matter fails on appeal since it has been

waived by the appellant.); Hudson Village v. Wristen, 9th Dist. Summit No. 18017,

1997 Ohio App. LEXIS 2392 (June 4, 1997) (“Such vagueness, if indeed it exists, was

apparent at the time of the trial. Accordingly, Wristen has waived the issue of

constitutional vagueness and we decline to hear it for the first time on appeal.”).

              Therefore, Parker’s sole assignment of error is overruled because the

Reagan Tokes Act is constitutional.

              Judgment affirmed.
      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
EILEEN T. GALLAGHER, J., CONCUR


N.B. Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision.
For a full explanation of her analysis, see State v. Delvallie, 8th Dist. Cuyahoga
No. 109315, 2022-Ohio-470 (Laster Mays, J., concurring in part and dissenting in
part).

Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in Delvallie
and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes Law are
unconstitutional.